Appellants were convicted of burglary and their punishments assessed at two years confinement in the penitentiary each.
The court gave a charge, and an additional charge. There were no exceptions reserved to the charges, or any other matter arising on the trial, and the evidence is not before us. So far as we are able to discover from the record, there is nothing requiring a reversal. In fact, the matters presented in the motion for new trial can not be intelligently revised without the evidence.
The judgment will, therefore, be affirmed.
Affirmed.